Deady, J.
1 concur in the conclusions reached by the circuit judge in the foregoing opinion and the reasons given therefor; and after hearing the counsel for the parties, as directed by him, have settled the terms of the decree in the case.
*424Before stating them, it may be well to call attention to some of the leading facts in the case. On September 6, 1862, Jesse Apple-gate and others became sureties on the official bond of Samuel E. May, secretary of state, for the term of four years, and on August 4, 1866, said Applegate and B. E. Dowell became such sureties on his second official bond for a like period thereafter. At both these dates Jesse Applegate’s property consisted substantially of certain lands, including the donation claim No. 38, in township 22 S., of range 6 W. of the Wallamet meridian, and situate in Douglas county, which, with the exception of a tract of 880 acres on Mt. Yoncalla, he subsequently conveyed to his children and one grandchild, in consideration of services performed by them on the farm during their nonage, and in pursuance of a promise by him to that effect, as follows: To William H. Applegate, 160 acres of the N. J of the donation claim by deed dated April 6, 1867, and 80 acres of the same by deed dated April 19, 1869; to Daniel W. Applegate, 146 acres in the S. £ of the donation claim, in which he had a life estate for his own life, by deed dated April 6, 1867, and 80 acres lying partly in the N. and partly in the S. J of the donation, but the larger part in the latter, by deed dated April 20,1869; to Peter Applegate, 175 acres of the S. £ of said donation and 41.31 acrés in section 28 of the township aforesaid by deed of April 21,1869; to Sallie Applegate, 160 acres in section 23 of township 23 S., of the range aforesaid, by deed of December 2,1871, and to Charles Putnam, his grandson, 240 acres in township 22 S., of the range aforesaid. At the date of the conveyances, in 1867, May was a defaulter to the state under his first bond in the sum of $1,328.29, and under his second bond he became a defaulter in the sum of $8,524.25, of which amount $5,546 was incurred before January 1, 1869. In 1874 the state obtained judgments on those bonds for these defalcations, amounting, with costs and expenses, to $11,-258.14. On June 27,1878, Dowell obtained a judgment against Jesse Applegate in the circuit court for the county aforesaid for the sum of $4,882.19, the same being the one-half of the amount theretofore paid by him to the state on the judgment obtained by it against Dowell and Applegate on account of May’s defalcations under the bond of 1866, together with $146.69 costs and disbursements, making in all the sum of $5,028.88; and on November 16, 1878, Dowell paid the state the remaining sum due on said judgment against himself and Applegate, to-wit, $1,385.64, and gave notice to the clerk of such payment, and his intention to claim contribntion therefor, as pro*425vided In section 295 of the Code of Civil Procedure, and In pursuance of such notice and claim caused an execution to issue upon said judgment against Applegate, upon which the Mt. Yoncalla tract of land was sold, and the proceeds, less the costs of sale, applied upon said claim for contribution, so that upon May 31, 1879, there was only $284.61 due him from Applegate on that account.
After making the conveyances of 1867, Jesse Applegate had still sufficient property to discharge his obligations to the state growing out of May’s defalcations up to that time, but at the date of the subsequent deeds the case was otherwise. The conveyances of 1869 left him without sufficient means to pay the defalcations which had then occurred under the second bond.
The decree of the court will be that the plaintiff has a lien upon the property of Jesse Applegate for the sum now due him on these judgments, to-wit, $7,488.48, and that the conveyances aforesaid, made since 1867, except the one to Charles Putnam, are, as against the lien of the plaintiff, invalid, and so far null and void; and that unless Jesse Applegate pay to the plaintiff the sum now due him, with his costs and expenses, within 20 days herefrom, the master of this court will proceed to sell, as upon an execution, all the interest of Jesse Applegate, on January 1, 1869, in the premises conveyed since 1867, except that portion conveyed to Charles Putnam, and after paying the expenses of the sale to bring the remainder of the proceeds into court for distribution or application, and that the purchaser at, such sale have, if necessary, due process from the court to put him in possession.
37o authorities need be cited to the proposition that a conveyance by a parent to his child, whether upon a valuable consideration or merely in consideration of love and affection, is valid, in the absence of creditors claiming the right to a satisfaction of their debts out of the property of the parent. But if the parent be in debt and make a voluntary conveyance of his property to his child or children with a view to insolvency, or intending that the property shall be held in secret trust for himself, or that the conveyance shall hinder, delay, or defraud his creditors, then it is void, and will be set aside by the courts. Goodell v. Taylor, Wright, (Ohio,) 82; Carlisle v. Rich, 8 N. H. 44; Pepper v. Carty, 11 Mo. 540; Henry v. Fullerton, 21 Miss. 631; Wells v. Treadwell, 28 Miss. 717; Marston v. Marston, 54 Me. 476; Atkinson v. Phillips, 1 Md. Ch. 507; Clayton v. Brown, 17 Ga. 217; Mixell v. Lutz, 34 Ill. 382; Miller v. Thompson, 3 Port. (Ala.) 198; Gardner v. Booth *426Lutz, 34 Ill. 382; Miller v. Thompson, 3 Port. (Ala.) 198; Gardner v. Booth, 31 Ala. 186; Benton v. Jones, 8 Conn. 186; Clayton v. Brown, 17 Ga. 217; Shepard v. Iverson, 12 Ala. 97; Parish v. Murphee, 13 How. 92; Jones v. Slubey, 5 Har. & J. 372; Kissen v. Edmundson, 1 Ired. (N. C.) 180; Ringgold v. Waggoner, 14 Ark. 69; Swartz v. Hazlett, 8 Cal. 118; New Haven Stm. Co. v. Vanderbilt, 16 Conn. 420; Steward v. Rogers, 25 Iowa, 395; Brady v. Briscoe, 2 J. J. Marsh. (Ky.) 212; Rucker v. Abel, 8 B. Mon. (Ky.) 566; Birdsale v. Lakey, 6 La. Ann. 647; Rousseau v. Lum, 9 La. Ann. 325; Hoye v. Penn, 1 Bland, (Md.) 28; Worthington v. Shipley, 5 Gill, (Md.) 440; Bullett v. Worthington, 3 Md. Ch. 99; Bryce v. Meyers, 5 Ohio, 121; Croft v. Arthur, 3. Desaus. (S. C.) 223; Chamberlayne y. Temple, 2 Rand. (Va.) 384; Coleman v. Cock, 6 Rand. (Va.) 618; Amy v. Young, 15 N. H. 522; Seward v. Jackson, 8 Cow. 406; Robinson v. Stewart, 10 N. Y. 189; Tripp v. Childs, 14 Barb. 85; Pell v. Treadwell, 5 Wend. 661; Sterry v. Arden, 1 Johns. Ch. 261; Waller v. Mills, 3 Dev. (N. C.) Law, 515; Jessup v. Johnson, 3 Jones, (N. C.) Law, 335; Smith v. Reavis,7 Ired. Law, 341; Morgan v. McLelland, 3 Dev. Law, 82; O'Daniel v. Crawford, 4 Dev. Law, 186; Freeman v. Eastman, 3 Ired. Eq. 81; Black v. Caldwell, 4 Jones, Law, 150; Winchester v. Reid, 8 Jones, Law, 377; McGill v. Harman, 2 Jones, Eq. 179; Brown v. Godsey, 2 Jones, Law, 417; McKinnon v. Rogers, 3 Jones, Eq. 200; Edgington v. Williams, Wright, (Ohio,) 439; Greiger v. Welsh, 1 Rawle, 349; Miner v. 2 Grant, Cas. 448; Johnston v. Harvey, 2 Pa. St. 82; Nicholas v. Ward, 1 Head, 323; Hamilton v. Thomas, 5 Hayw. (Tenn.) 127; Dillard v. Dillard, 3 Humph. 41; Martin v. Oliver, 9 Humph. (Tenn.) 561; Redfield v. Buck, 35 Conn. 328; Chase v. McKay, 21 La. Ann. 195; Grimes v. Russell, 45 Mo. 431.
It will be void though the .conveyance be not directly from the father to the son, but from the father’s vendor to the son, by the father’s direction, he paying the vendor the purchase money for the property. Doe v. McKinney, 5 Ala. 719; Patterson v. Campbell, 9 Ala. 933; Elliott v. Horn, 10 Ala. 348; Ewell, Lead. Cas. 75; Goodell v. Taylor, Wright, (Ohio,) 82; State Bank of Indiana v. Harrow, 26 Iowa, 426. Elliott v. Horn, supra, is an interesting case illustrative of this rule.
So, although the son agree to pay the father’s debts. Swihart v. Shaum, 24 Ohio St. 432; Brady v. Briscoe, 2 J. J. Marsh. (Ky.) 212. See, also, Robinson v. Stewart, 10 N. Y. 189. But see Patteson v. Stewart, 6 Watts & S. 72; Preston v. Jones, 50 Pa. St. 54.
But where A. advances money to B. to be paid as a part consideration of the purchase of a tract of land for A.’s grandson, C., a child of 12 years, on condition that the title be made to that child, and B. gives his note for the remainder of the consideration, and the title is made by the vendor to the child, who is the son of B., it will vest the title in C., and he will hold the land as against a subsequent purchaser at sheriffs sale under a judgment obtained on said note of B. Roe v. Doe, 32 Ga. 39.
The father’s deed is void although made in compliance with a previous verbal promise to convey, made when unembarrassed. Rucker v. Abell, 8 B. Mon. (Ky.) 566. So, also, an antenuptial conveyance by a widow to her children, just prior to her second marriage, is a fraud upon the second husband. Black *427v. Jones, 1 A. K. Marsh. (Ky.); Petty v. Petty, 4 B. Mon. (Ky.) 215. See, also, Ramsey v. Joyce, 1 McMull. (S. C.) Ch. 236; Manes v. Durant, 2 Rich. (S. C.) Eq. 404. But it has been held that an absolute voluntary conveyance of personalty by a husband to his children by a former wife is not a fraud on the rights of his wife which will avoid the transfer as to her. Cameron v. Cameron, 18 Miss. 394.
It need hardly be stated, so well settled is the law, that a voluntary conveyance is good between the parties, and the father may be compelled to deliver the property which he has conveyed. Greenwood v. Coleman, 34 Ala. 150. When the property has been delivered to the child, the father cannot recover possession of it. Morris v. Harvey, 4 Ala. 300. If the thing is conveyed to a sou who lives at home and it remains in the family, possession of it is presumed to bo in the son. Humphries v. McCraw, 9 Ark. 91.
Of course, if the conveyance from the parent is not voluntary, but is made upon a valuable consideration, it is good. Tims, the marriage of the child, contracted in consideration of the conveyance, is a valuable consideration which will sustain the transfer. Verplank v. Sterry, 12 Johns. 536; Sterry v. Arden, 1 Johns. Ch. 261; Wood v. Jackson, 8 Wend. 9; Whelan v. Whelan, 3 Cow. 537; Mills v. Morris, 1 Hoff. 419. But the rule that marriage constitutes a good and valuable consideration does not apply where a father makes a voluntary conveyance to his daughters, who afterwards marry, the father continuing in possession of the property after tho conveyance, contracting debts and dying insolvent, so as to enable the daughters to hold the property against creditors of the father. O’Brien v. Coulter, 2 Blackf. (Ind.) 421. See, also, Stokes v. Jones, 18 Ala. 734.
Services rendered by minor children to parents do not constitute a valuable consideration for a conveyance by the parent to the children. Stearns v. Gage, 79 N. Y. 102; Updike v. Titus, 13 N. J. Eq. 151; King v. Malone, 31 Grat. 158; Hack v. Stewart, 8 Pa. St. 213; Sanders v. Wagonseller, 19 Pa. St. 248; Miller v. Sauerbier, 30 N. J. Eq. 71; Bartlett v. Mercer, 8 Ben. 439; Griffin v. First Nat. Bank, 74 Ill. 259; Hart v. Flinn, 36 Iowa, 366; Zerbe v. Miller, 16 Pa. St. 488; Van Wyck v. Seward, 18 Wend. 375.
Where a son, after he had attained the age of 21 years, continued for a few years to live with his father, support him, and to labor on his farm as he had previously done, no express contract as to the payment of wages by the father for tho services of tho son being proved to exist between them, it was held that the father could- not, after he had became indebted and insolvent, create a debt in favor of the son which would sustain a conveyance from tho father to the son. Hack v. Stewart, 8 Pa. St. 213.
A father agreed with two sons that if they would remain on his farm and assist in carrying it on and in educating their brothers, he would convey the farm to them, and in consideration of their services and their agreement to support him and their mother the remainder of their lives, he subsequently executed the conveyance, and it was held void against creditors. Graham v. Rooney, 42 Iowa, 567. See, also, Griffin v. First Nat. Bank, 74 Ill. 259. So a conveyance of real estate by parents to their daughter, the alleged consideration being a cow and its increase, given to her by her grandfather many years before and services performed by her while in the family during two or three *428years after attaining her majority, and without any agreement that she was to receive compensation, is fraudulent. Hart v. Flinn, 36 Iowa, 366.
As to the decision in the principal case upon the first two points stated in the head-note, there can be no question as to its entire correctness, and the case affords an interesting and instructive application of well-settled principles. • M. D. Ewell.
Chicago, March 2, 1883.